                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 UNITED STATES OF AMERICA,                           Case No. 3:16-cr-348-SI
                                                              3:18-cr-350-SI
        v.
                                                     OPINION AND ORDER
 JEFFREY ALLEN COLLIER,

                Defendant.


Michael H. Simon, District Judge.

       In Case No. 3:16-cr-348-SI, the Court sentenced Defendant to ninety-six (96) months

imprisonment for distribution of child pornography in violation of 18 U.S.C. § 2252A(a)(2) and

(b)(1). In Case No. 3:18-350-SI, the Court sentenced Defendant to ninety-six (96) months

imprisonment for transportation of child pornography in violation of 18 U.S.C. § 2252A(a)(1)

and (b)(1), to be served concurrently with the sentence in Case No. 3:16-cr-348-SI, plus an

additional penalty of thirty-one (31) months imprisonment in Case No. 3:18-cr-350-SI, to be

served consecutively to the sentences imposed in Case No. 3:16-cr-348-SI and Case No. 3:18-cr-

350-SI. In addition, Defendant agreed in his plea agreement “to pay restitution for all losses

proximately caused by defendant’s conduct, regardless of whether counts of the indictment or

information dealing with such losses will be dismissed as part of this plea agreement.” The




PAGE 1 – OPINION AND ORDER
government now seeks mandatory restitution under 18 U.S.C. § 2259 for “Andy,” “Jenny,”

“Jane,” “Erika & Tori,” “Fiona,” “Henley,” “Pia,” and “Emily,” the identified victims who have

requested restitution. A restitution hearing was held on November 21, 2019.

                                           STANDARDS

       Restitution is mandatory in child pornography cases for “the full amount of the victim’s

losses as determined by the court,” and shall be imposed “in addition to any other civil or

criminal penalty authorized by law” regardless of the defendant’s economic circumstances. 18

U.S.C. §§ 2259(a), (b)(1), (b)(4) (2017).1 Recoverable losses include medical services relating to

physical, psychiatric, or psychological care; physical and occupational therapy or rehabilitation;

necessary transportation, temporary housing, and child care expenses; lost income; attorney’s

fees and costs; and “any other losses suffered by the victim as a proximate result of the offense.”

18 U.S.C. § 2259(b)(3). The term “victim” includes both “the individual harmed as a result of a

commission of a [child pornography] crime,” and, if the victim is under 18, “the legal guardian

of the victim” or “another family member.” 18 U.S.C. § 2559(c). The Ninth Circuit has described

§ 2259 as a statute “phrased in generous terms, in order to compensate victims of sexual abuse

for the care required to address the long-term effects of their abuse.” United States v. Laney, 189

F.3d 954, 966 (9th Cir. 1999).

       The government bears the burden of proving losses for restitution by a preponderance of

the evidence. United States v. Waknine, 543 F.3d 546, 556 (9th Cir. 2008). Mathematical


       1
         Effective December 7, 2018, the Amy, Vicky, and Andy Child Pornography Victim
Assistance Act of 2018 amended § 2259 in several respects. As amended, § 2259(b)(2)(B)
requires courts to order restitution “in an amount that reflects the defendant’s relative role in the
causal process that underlies the victim’s losses, but which is no less than $3,000.” See Pub. L.
No. 115-299, 132 Stat. 4383 (2018). That provision does not apply retroactively to criminal
conduct that pre-dates the Act’s effective date. Accordingly, it does not apply in either of the
pending cases.



PAGE 2 – OPINION AND ORDER
precision is not required, and the assessment necessarily “involves the use of discretion and

sound judgment.” Paroline v. United States, 134 S. Ct. 1710, 1727 (2014). Nonetheless, the

defendant’s criminal conduct must be the proximate cause of the victim’s losses. Paroline, 134

S. Ct. at 1722. Moreover, a restitution award must be “adequately supported by evidence in the

record,” and the court must set forth its reasons when resolving disputes regarding the amount of

restitution. United States v. Tsosie, 639 F.3d 1213, 1222 (9th Cir. 2011). Courts must “do their

best to apply the statute as written in a workable manner, faithful to the competing principles at

stake: that victims should be compensated and that defendants should be held to account for the

impact of their conduct on those victims,” but also that defendants are liable “for the

consequences and gravity of their own conduct, not the conduct of others.” Paroline, 134 S. Ct.

at 1729.

       The Supreme Court recognized that a child pornography victim “suffers continuing and

grievous harm as a result of her knowledge that a large, indeterminate number of individuals

have viewed and will in the future view images of the sexual abuse she endured.” Id. at 1726.

The unlawful conduct of everyone who “produces, distributes, or possesses the images of the

victim’s abuse”—including defendant—“plays a part in sustaining and aggravating this tragedy.”

Id. The Court had “no doubt” that “Congress wanted victims to receive restitution for harms like

this,” because “every viewing of child pornography is a repetition of the victim’s abuse.” Id.

at 1726-27.

       The Ninth Circuit has held that district courts must disaggregate losses caused by the

victim’s original abuse from losses caused by the “ongoing distribution and possession of images

of that original abuse, to the extent possible.” United States v. Galan, 804 F.3d 1287, 1291 (9th

Cir. 2015). The court, however, expressed no opinion about “what portion of a victim’s ongoing




PAGE 3 – OPINION AND ORDER
loss should be attributed to an original abuser.” Id. The court harbored “no illusion that the task

will be easy,” but noted that “precision is neither expected nor required.” Id.

                                          DISCUSSION

       As of the date of the restitution hearing, the government received restitution requests

from 12 victims, but only eight of whom were actually depicted in files that Defendant

distributed, transported, or possessed, according to the government’s evidence. Each victim

submitted a detailed request outlining the harms suffered from the ongoing trade in images or

videos of his or her abuse and documenting the losses each either suffered or reasonably expects

to suffer as a result. The Court has reviewed these submissions and makes the following findings

and rulings.

A. Andy

       Andy was sexually abused “on countless occasions” over the course of five to six years

by an offender who gained access to him through a Big Brothers, Big Sisters program. The

offender made “graphic video recordings” of the abuse, which have been widely circulated over

the Internet. Andy’s counsel contends that Andy’s videos are “among the most widely distributed

child pornography series in the world.” Andy was evaluated by a university professor in the

Department of Pediatrics and by a licensed clinical psychologist. According to that psychologist,

Andy “started smoking cigarettes at age 12” and has “experimented with various drugs,

including alcohol, marijuana and pain killers.” Andy reported using methamphetamine “for

almost a year.” Andy “has become aggressive over time,” has been in many fights, often

triggered by “some statement or comment about homosexuality that rekindles his memories,”

and has had “many encounters with the law and school authorities.” Andy attended about a year

of individual psychotherapy in 2011.




PAGE 4 – OPINION AND ORDER
       Defendant had a single image of Andy. According to the National Center for Missing and

Exploited Children (NCMEC), as of September 30, 2019, a total of 68,106 files depicting Andy

have appeared in 3,914 separate Child Victim Identification Program (CVIP) Reports. Those

numbers represent only cases in which the files were seized by law enforcement officers and

forwarded to NCMEC for identification. There is no evidence that defendant played any role in

the production of those images or videos.

       Andy is asking for restitution in the amount of $25,000 for defendant’s share of his future

psychological counseling costs and future lost income, and $33,415 in costs and attorney fees

incurred in preparing his restitution request. According to a Department of Justice database, 275

defendants have been ordered to pay a total of $1,984,479 in restitution to Andy. The highest

award was $250,000, the lowest was $250, and the average award is $7,243. As of this writing,

Andy has received $300,064.37 in restitution payments. The Court finds it reasonable to order

restitution in the amount of $3,500 to Andy.

B. Jenny

       Jenny was sexually abused by her mother’s boyfriend when she was only seven to nine

years old. The boyfriend made images and videos of the abuse, which have been widely

circulated on the Internet since at least 2007. The images and videos depict sadomasochistic

abuse (including bondage), bestiality, and brutal sexual assaults.

       Jenny received some counseling when she was nine or ten years old. She still has

“extraordinary difficulty talking about” the abuse and about “the ongoing trauma that is a result

of the images and videos being downloaded and viewed.” Jenny finds it “very distressing” that

people are looking at the images of her abuse, and she is “very disturbed that people are

downloading these images and videos.” She is “frightened that they will recognize her,” has “a

hard time going out alone,” and “cannot bear her body being shown, for example when wearing a


PAGE 5 – OPINION AND ORDER
bathing suit or shorts.” The ongoing trade in her images has “dramatically impacted Jenny’s

ability to trust people.” A clinical social worker evaluated Jenny and wrote that Jenny “requires

immediate treatment and will require intermittent treatment over her life course.”

       Jenny’s images have been widely circulated for many years. According to NCMEC,

471,351 files depicting Jenny have appeared in 13,808 CVIP Reports. Defendant had four

images and one video depicting Jenny. There is no indication that he played any role in

producing any of the images or videos.

       Jenny is asking for $25,600 in restitution. According to the Department of Justice

database, 107 defendants have been ordered to pay a total of $324,425 in restitution to Jenny.

The highest award was $25,600, the lowest was $100, and the average amount is $3,032. In a

recent case in the District of Oregon, U.S. District Judge Robert Jones awarded Jenny restitution

in the amount of $5,000 based on the same underlying documentation. In another case in this

district, U.S. District Judge Ann Aiken awarded Jenny $4,000. In a third case in this district, U.S.

District Judge Anna Brown awarded Jenny $1,250. As of this writing, Jenny has received

$113,861.78 in restitution payments. The Court finds it reasonable to order restitution in the

amount of $3,500 to Jenny.

C. Jane

       Beginning when she was only eight years old, Jane was “raped repeatedly and forced to

endure oral copulation, anal penetration, and masturbation by her father, who captured thousands

of images” of the abuse that he “shared with other individuals via the internet.” The abuse and

exploitation continued until Jane was 12. More than 10,000 sexual abuse images and videos of

Jane were “made, distributed, shared, and downloaded online by others.” Even worse, Jane’s

father made her aware that her abuse was being viewed by others; she recalls her father telling

her that 10-15 others were “encouraging him to produce and distribute” images and videos of the


PAGE 6 – OPINION AND ORDER
abuse online. She did not know their identities, but they knew her—what she looked like, and

what her real name was.

       Jane was evaluated by a clinical psychologist. Jane was 14 years old at the time of the

evaluation. The psychologist described the lingering effects that Jane suffers from the ongoing

circulation of her images and videos. Jane sees a lonely future without a husband or children. She

changed her name, hoping to make it less likely that others would recognize her, yet she is

convinced that she will run into people who have seen her images since they are “probably

everywhere now.” Jane feels like she is “always in the midst of someone who has seen the

videos,” and worries that her peers at school will find them on the Internet.

       Defendant had two images of Jane. There is no indication that he played any role in their

production. According to NCMEC, a total of 28,517 files depicting Jane have been seen in 1,607

separate CVIP reports.

       Jane seeks $25,000 in restitution. According to the Department of Justice database, there

have been 73 prior restitution awards totaling $156,514. The highest award has been $5,000, the

lowest has been $300, and the average award is $2,144. In a recent case in the District of Oregon,

U.S. District Judge Ann Aiken awarded Jane $6,000. As of April 11, 2019, Jane has collected

$70,856.32 in restitution payments. The Court finds it reasonable to order restitution in the

amount of $3,500 to Jane.

D. Erika and Tori

       Defendant had a single image of one of the two girls. Unfortunately, the investigative

point of contact for this series was unable to identify which of the two victims was depicted in

that single image. Both victims are represented by the same attorney. Despite the fact that the

government cannot determine which of the victims is depicted in the single image defendant had




PAGE 7 – OPINION AND ORDER
(although the image is of one of the two victims), counsel asked the government seek restitution,

which the two victims would then split evenly between them.

       According to NCMEC, 12,990 files depicting Erika have been seen in 741 separate CVIP

reports. A total of 9,524 files depicting Tori have been seen in 1,428 separate CVIP reports.

There is no evidence that defendant played any role in the production of any of those images.

       Counsel seeks $25,000 in restitution plus costs and fees totaling $600. According to the

Department of Justice database, there have been 14 restitution awards to Erika totaling $35,250.

The high award was $10,000, the low award was $250, and the average award is $2,518. There

have been 13 awards to Tori. The high award was $4,000, the low was $250, and the average is

$2,038. As of November 8, 2019, Erika has collected approximately $17,107 in restitution

payments; Tori has collected approximately $18,078. The Court finds it reasonable to order

restitution in the amount of $3,000 to Erika and Tori, jointly.

E. Fiona

       Beginning when she was six years old, Fiona and her older sister Erin were “repeatedly

raped and sexually assaulted by their father in order to produce child pornography.” Fiona’s

father drugged her with prescription sleep medication so he and another man, who he was trading

child pornography with, could rape her to produce child pornography to distribute online. Fiona

was eight when her father was arrested. Fiona’s life has been “rocked to the core” by the sexual

abuse and the ongoing online exploitation of that abuse. She suffers from knowing that images of

her abuse are circulating on the Internet. She struggles with “loss, depression and thoughts of

suicide.”

       Fiona was evaluated by the same set of providers twice, once in 2015, and again in 2017.

During the 2015 evaluation, Fiona remembered little about her father or what he did to her. She

had built a “protective wall around herself” with regard to both the sexual abuse and her ongoing


PAGE 8 – OPINION AND ORDER
online exploitation by “scores of other offenders who have access to the images of her.”

Although she was drugged at the time of the abuse, Fiona is “acutely aware of how the sexual

exploitation has devastated her family.” As she gets older, it is “very likely” that “her protective

wall will crumble” and “the trauma of her abuse and exploitation will have additional negative

impact.” By the time of the 2017 evaluation, Fiona had become depressed and suicidal, and had

been hospitalized. She had begun engaging in risky sexual behaviors and displayed poor

boundaries when sharing the details of her sexual abuse with peers. She had been using drugs but

stopped after her family moved to a new state and she made new friends.

       Defendant had a single image of Fiona. According to NCMEC, a total of 10,615 files

depicting Fiona have appeared in 1,537 separate CVIP reports. There is no indication that

defendant played any role in the production of those images.

       Fiona seeks $25,000 in restitution, plus costs, expenses, and $5,000 in attorney fees.

According to the Department of Justice database, there have been 20 restitution awards for Fiona

totaling $44,000. The highest awards were $5,000, the lowest was $500, and the average is

$2,200. As of November 7, 2019, Fiona has received approximately $24,178 in restitution

payments. The Court finds it reasonable to order restitution in the amount of $3,500 to Fiona.

F. Henley

       Henley was sexually abused by her father for seven years, beginning when she was only

five years old. Her father drugged her, told her his sexual misconduct with her was “normal,”

and assured her that the images and videos he produced of the abuse were just for him. He

assured her that the non-pornographic images he created of her were intended to prepare her to

be a model and to create a portfolio. When she said “no,” he called her “worthless” and a “piece

of shit.” As a young adult, Henley is acutely aware that images of her abuse continue to circulate

on the internet. That knowledge prevents her from getting past the original abuse. She fears that


PAGE 9 – OPINION AND ORDER
she “may never be able to heal completely because it never ends. It is like constantly having a

scab ripped off a wound that is trying to heal.”

       Henley struggles to keep her identity secret to avoid unwanted attention from pedophiles

who have seen her images. Her “fans” have commented on the images that continue to circulate,

have tried to find her, and have suggested that she “needs to do the internet a favor and grace us

with her body again.” She has been “approached multiple times in public” by “fans” or by people

who knew her abuser, “making it crippling to go anywhere,” especially alone. She feels guilt and

shame, even though she recognizes that she is not responsible for what happened to her. She still

feels “like a child, trapped, powerless, paralyzed, unable to stop or prevent the ongoing abuse.”

Henley is “scared to leave the house,” has an “extreme fear of being alone” at night, has trouble

trusting, communicating, and feeling valued, and “constantly” questions her self-worth. She is

suspicious of others, which causes her to “constantly keep people at an arm’s length.”

       Henley was evaluated by a clinical psychologist who works extensively with child sexual

abuse victims. The psychologist diagnosed Henley as suffering from post-traumatic stress

disorder with dissociative symptoms, moderate depression, generalized anxiety disorder, ADHD,

and mixed personality disorder with dependent, borderline, and paranoid features. She has

incurred psychological injuries “related to, and also distinct from, her original abuse” as a result

of the ongoing trade in her images.

       Defendant had a single image of Henley. There is no evidence that he played any role in

the production of that or any other image of Henley. According to NCMEC, 164,377 images of

Henley have been seen in 6,279 separate CVIP reports.

       Henley seeks $5,000 in restitution from defendant, which includes costs and fees.

According to the Department of Justice database, 21 defendants have been ordered to pay a total




PAGE 10 – OPINION AND ORDER
of $82,225 to Henley. The high award was $22,000, the low was $500, and the average award is

$3,915. Henley’s counsel estimates she has received less than $10,000 in restitution payments to

date. The Court finds it reasonable to order restitution in the amount of $2,000 to Henley.

G. Pia

         “Pia” was only three or four years old when she and two older sisters (both of whom

were under 12) were sexually abused and exploited. Pia, who was a toddler when the abuse

began, has no real memory of the actual abuse, and no real sense that what happened to her was

wrong. Yet she is acutely aware that images of that abuse continue to circulate on the Internet.

         Pia is a “pleasant, passively compliant youngster” whose demeanor is “marked by

considerable anxiety and tension,” and who presents as “passive, anxious, fearful, and

withdrawn.” She “appears to dissociate in order to avoid painful thoughts and feelings and does

not invest in relationships or activities at a level commensurate with her peers.” She deals with

unwanted feelings and a sense of powerlessness by “withdrawing from the world and adopting

an exceptionally passive stance,” which is “likely to affect virtually every aspect of her life as

she matures,” including her ability “to be academically and vocationally productive” and her

“ability to achieve satisfying emotional relationships with others.” The examining psychologist

writes that Pia needs to be seen by a therapist qualified in trauma-focused cognitive behavioral

therapy “every week for at least two years,” and will need ongoing therapy “at each critical

developmental juncture.”

         Defendant had five images of Pia. There is no suggestion that he played any role in their

production. According to NCMEC, a total of 276,195 files depicting Pia have been seen in 9,121

CVIP reports.

         Pia is seeking $5,000 in restitution from defendant. According to the Department of

Justice database, 200 defendants have been ordered to pay a total of $606,114 in restitution to


PAGE 11 – OPINION AND ORDER
Pia. The highest award was $22,000, the lowest was $250, and the average is $3,031. In a recent

case in the District of Oregon, U.S. District Judge Robert Jones awarded Pia $5,000. In another

case in this district, U.S. District Judge Ann Aiken recently awarded Pia $3,000. Pia’s counsel

estimates that Pia has received more than $200,000 in restitution payments to date. The Court

finds it reasonable to order restitution in the amount of $2,000 to Pia.

H. Emily

       Emily was sexually abused by her adoptive father from age six or seven through age ten.

Her abuse was both recorded and live streamed via Internet webcam transmissions, during which

she was abused for others to watch, and watched other children being abused as well. For Emily,

knowledge that her images are widely circulated on the Internet is particularly traumatic, as it

directly relates to and triggers memories of her own abuse that was both transmitted live and

captured and distributed.

       Emily was evaluated by a clinical and forensic psychologist. He was tasked with trying to

separate the harms Emily suffers as a result of the ongoing trade in images of her abuse from the

initial trauma of being sexually abused. From outward appearances, Emily—who at the time of

the evaluation was a college freshman—presents well. Yet, the fact that others continue to

receive sexual gratification from online images of her abuse triggers “the reliving or recalling

[of] specific aspects of her sexual victimization,” and makes it “very difficult” for her to “move

on” and to “distinguish between then and now.” According to the psychologist, “the continual

viewing and violation of Emily on the Internet recapitulates, exacerbates, compounds and

prolongs her original continuing symptomatology, and impedes her psychological healing.” The

psychologist diagnosed Emily as suffering from Post-traumatic Stress Disorder, Generalized

Anxiety Disorder, and related Unspecified Personality Disorder (Turbulent Type, Histrionic

Personality Type with Compulsive and Paranoid/Hyper-vigilant traits). Emily is “currently more


PAGE 12 – OPINION AND ORDER
anxious and symptomatic over her continuing Internet violations” than over the original sexual

abuse, although the ongoing Internet violations “re-trigger and re-evoke the specific nature of her

original abuse.” The psychologist attributes 25 percent of Emily’s current need for treatment to

the original abuse, and 75 percent to the ongoing harms she suffers from knowing that images of

her abuse continue to circulate on the Internet.

       Defendant had a single image of Emily. There is no evidence that he played any role in

its production. According to NCMEC, 8,844 files depicting Emily have been seen in 1,683

separate CVIP reports.

       Emily is seeking “$15,000 or an amount the court deems fair and just” in restitution.

According to the Department of Justice Database, 71 defendants have been ordered to pay a total

of $230,165 in restitution to Emily. The high award was $25,000, the low was $500, and the

average is $3,242. In recent cases in the District of Oregon, U.S. District Judge Anna Brown

awarded Emily $1,250, and U.S. District Judge Ann Aiken awarded Emily $5,000. According to

Emily’s counsel, Emily has collected $95,430 in restitution. The Court finds it reasonable to

order restitution in the amount of $2,500 to Emily.

                                         CONCLUSION

       The Court orders Defendant to pay restitution in the total amount of $23,500 to the

victims identified in this Opinion and Order and in the specific amounts stated in this Opinion

and Order. Restitution is due and payable in full immediately.

       IT IS SO ORDERED.

       DATED this 21st day of November, 2019.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 13 – OPINION AND ORDER
